

116 HR 308 IH: To redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for other purposes.
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 308IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Hice of Georgia introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo redesignate Gravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, as the Nancy Reagan Memorial Park, and for other purposes. 
1.RedesignationGravelly Point Park, located along the George Washington Memorial Parkway in Arlington County, Virginia, shall be redesignated as the Nancy Reagan Memorial Park. 2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to Gravelly Point Park shall be deemed to be a reference to the Nancy Reagan Memorial Park. 
